Citation Nr: 1511623	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  04-38 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial increased rating of the degenerative joint and disc disease of the lumbar spine (lumbar spine disability), currently rated as 20 percent disabling prior to September 6, 2005 and at 40 percent thereafter. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 

3. Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected lumbar spine disability. 

4. Entitlement to service connection for headaches, to include as secondary to a service-connected lumbosacral spine disability or as secondary to a claimed cervical spine disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served periods of active duty for training (ADT) and inactive duty for training (IDT) from January 1974 to October 1993 as a member of the Army National Guard (ARNG). A DD 214 confirms ADT service from November 1974 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) from August 2004 (granting an initial increased rating for the lumbar spine disability and denying service connection for headaches) and April 2005 (denying service connection for a cervical spine disability) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

As noted in the May 2012 Board decision, the timeliness element of the cervical spine appeal has been waived. The issue of entitlement to a TDIU has been inferred based on Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

The claims of service connection for bilateral hearing loss and tinnitus were granted by the RO in a July 2014 rating decision. These issues are no longer on appeal. 

The Board remanded these issues in July 2009 and May 2012. 

In April 2008, the Veteran testified before a Veterans Law Judge who is no longer at the Board. He was given the option for a new hearing in January 2015 and declined.  The transcript is in the file. 

The issue of apportionment has been raised by the record in an August 2012 claim from the Veteran's ex-wife, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDINGS OF FACT

1. Prior to September 6, 2005, the lumbar spine disability was not manifested by forward flexion of the thoracolumbar spine of 30 degrees or less or by any ankylosis and there were no separately ratable manifestations. 

2. Since September 6, 2005, the lumbar spine disability has not been manifested by any ankylosis and there are no separately ratable manifestations. 

3. A cervical spine disability has not been shown to have manifested during service and is not otherwise shown to be caused or aggravated by a service-connected disability. 

4. There is no current chronic headache disability shown during the rating period on appeal. 



CONCLUSIONS OF LAW

1. Prior to September 6, 2005, the criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, DCs 5235-43 (2014).

2. Since September 6, 2005, the criteria for a rating in excess of 40 percent for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, DCs 5235-43 (2014).

3. The criteria for an award of service connection for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

4. The criteria for an award of service connection for headaches have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In April 2004, February 2005, October 2005 and May 2014 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. In November 2011, 5he Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2014). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014). Relevant VA and private medical, and Social Security Administration (SSA) records have been associated with the claims file. 

Only partial service treatment and personnel records are available in this case, to include a June 1992 statement of medical examination and duty status form regarding slipping on wet steps.  In cases where VA is unable to obtain records, or if after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA is to provide the claimant oral or written notice of that fact. 38 C.F.R. § 3.159(e) (2014). Notice must contain the identity of the records VA was unable to obtain; an explanation of the efforts VA made to obtain the records; a description of any further action VA will take regarding the claim including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and notice that the claimant is ultimately responsible for providing the evidence. 38 C.F.R. § 3.159(e)(1)(i)-(iv) (2014).

Here, the Veteran was informed in June 2006 and April 2013 that his full service records were missing and that he could submit other evidence. He told a VA social worker he knew his records were missing in June 2006. The RO received a negative response to records requests in October 2009 from the Personnel Information Exchange System (PIES), in September 2012 from another VA database (via email), and from the state ARNG in October 2012. In an April 2013 VCAA notice acknowledgement, the Veteran stated he was aware the ARNG lost his service treatment records. In any case, as explained further below, the Veteran has mostly asserted his claims of service connection stem from the documented June 1992 injury and the document regarding that incident is of record. 

In cases where service records are missing or presumed destroyed, in addition to the Board's heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule, the Board also has a heightened duty to assist a veteran with the development of evidence in support of his claim. See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006). 

New VA examinations were conducted, consistent with the directions of the May 2012 remand. The Board finds the examination reports and opinions requested to be fully adequate and consistent with the rest of the evidence. Id. Moreover, additional notice was sent in May 2014 and the National Guard was contacted per the remand order.  The Veteran was instructed to provide information regarding a disability claim through the state of Texas, but no response was received.  Based on all of these actions, the Board finds that substantial compliance with the remand has been accomplished. See Stegall v. West, 11 Vet. App. 268 (1998).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including RO and Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). Here, the transcripts of the Board hearing show that the Veteran provided information regarding his claims and responded to questions aimed at determining whether further information was needed to substantiate the claims. The Veteran has not raised complaints regarding the conduct of the hearing, which he attended with his representative. The Board finds the duties to notify and to assist have been met. 

Initial Increased Rating of the Lumbar Spine

The Veteran filed his initial claim of service connection for a lumbar spine disability in March 2004. The RO granted service connection in an August 2004 decision, assigning a 20 percent rating effective March 8, 2004, under DC 5242 (degenerative arthritis of the spine).  In September 2004, he filed a notice of disagreement with this rating, stating his forward flexion was a problem; the appeal was perfected in October 2004.  In March 2006, the RO increased the rating of the disability to 40 percent, effective September 6, 2005. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014). Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes (DCs). 38 C.F.R. § 4.27 (2014). 

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. §§ 4.1 and 4.2 (2014). Also, the entire rating period is considered for the possibility of staged ratings. Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found. Fenderson v. West, 12 Vet App 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). However, as will be discussed, no further staged ratings are warranted for this appeal as shown by the evidence in the file. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40 (2014).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2014).

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the DCs predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7, 11 (1996). Also, functional loss due to pain must be supported by pathology and shown through objective observation. Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40); See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2013) (examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare ups). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2014).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations. 38 C.F.R. § 4.45 (2014). 

The Board must evaluate disabilities under multiple DCs to determine if there is any basis to increase the assigned rating. Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2014). 

The relevant General Rating Formula DCs 5235-5243 provide for the rating of disabilities of the spine mostly on the basis of limitation of motion. With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the relevant parts of the formula for the lumbar spine are as follows:

Unfavorable ankylosis of the entire spine (100 percent); unfavorable ankylosis of the entire thoracolumbar spine (50 percent); forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent). 38 C.F.R. § 4.71a (2013) (The 10 percent criteria is omitted as the Veteran is already receiving a minimum 20 percent throughout the appeal, and 40 percent after September 6, 2005). 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. 38 C.F.R. § 4.71a, Note (2).

Intervertebral Disc Syndrome (IVDS) is evaluated either under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, DC 5243 (2014). Note (1) of 38 C.F.R. § 4.71a, DC 5243 states that an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The Veteran contended in September 2006 that his disability had worsened. At the April 2008 Board hearing, he reported cramps and stiffness after physical work (Transcript, p 3). His daughter helped him out of bed and drove him places (Transcript, p 4). On average, he was incapacitated for one week monthly. Id. His daughter stated sometimes it was hard for him to get to the bathroom and he sometimes has to walk with a cane (Transcript, p 5). In May 2012, however, he described present health as good to a VA clinician. 

The Veteran was first examined by VA in July 2004. He stated that he slipped on wet stairs at summer training camp. He had worked as a diesel auto mechanic and had been retired since 1993. The Veteran complained of pain, weakness, stiffness, fatigue, and lack of endurance. The disability was in the mid-lumbar region, was ongoing, persistent and at times severe. He used anti-inflammatories with moderate relief and no side effects. He had flare ups daily, which resulted in functional impairment. He used a walker and could only walk less than 200 feet. He stated he fell when getting out of bed. Range of motion was as follows (the figure in parentheses denotes the start of pain):

Forward flexion
0-60(45)/90 Degrees
Extension
0-20(10)/30 Degrees
Right lateral flexion
0-20/30 Degrees
Left lateral flexion
0-20/30 Degrees
Right lateral rotation
0-20/30 Degrees
Left lateral rotation
0-20/30 Degrees

The patient did not have any additional limitation by fatigue, weakness, or lack of endurance with the exam, but did have pain on motion as noted. A sensory examination was normal. The diagnosis was chronic lumbar strain superimposed on osteoarthritic changes. 

In January 2005, a VA neurology reflects a report of neck stiffness since slipping and falling on stairs in 1992. An assessment noted significant degenerative cervical spine disease, but there was no current evidence of spinal cord dysfunction. 

In December 2005, a VA examination report showed complaints of pain, stiffness, and loss of range of motion in both his neck and back. There was chronic, constant pain that was nonradiating. There was also stiffness, which was worse in cold weather, bending, standing or sitting for prolonged periods. The Veteran reported frequent muscle spasms, weakness in his legs with some instability and stumbling but no falls. He was on pain medications, which helped and there were no side effects noted. He had flare ups once per week. After some activity, like yard work, he would have a flare with severe pain, spasm and be incapacitated. He would need to rest in bed for three days. 

He described some urinary leakage because he could not make it to the toilet in time. He used a cane and did not have a brace. He could walk a half block. He claimed unsteadiness, but no falls. He really did not physical activity, limited walking and no bending or lifting weights. He could not do any yard or house work because it caused flare ups. However, he was independent in activities of daily living. It was noted that the Veteran came to the clinic in overall poor physical shape, deconditioned, was weak and used a cane. He had to rest during the examination. 

The lumbar spine had a loss of lordosis and there was an antalgic gait. Range of motion was as follows when pain started is in parentheses (if different from other number listed):

Forward flexion
0-45 (30)/90 Degrees
Extension
0-10/30 Degrees
Right lateral flexion
0-5/30 Degrees
Left lateral flexion
0-10/30 Degrees
Right lateral rotation
0-5/30 Degrees
Left lateral rotation
0-5/30 Degrees

Regarding repetition, the Veteran was limited by pain and weakness. He had to sit and rest after 3/10 repetitions due to dizziness and weakness; no change in range of motion. He had no abnormalities. A sensory examination was normal, but a motor examination noted generalized weakness of the upper and lower extremities. The examiner stated he reported that once a week he was incapacitated for about 3 days, in bed. 

A September 2005 MRI showed no evidence of disk herniation or spinal stenosis. Minimal to moderate disk bulging is noted at multiple levels. The assessment was degenerative joint disease and DDD of the lumbar spine. The Veteran had generalized weakness and debility due to a spine condition with marked limitations of range of motion and function as noted. 

Several records note the use of a cane.  See January 2006 VA neurology report. The next month, a VA social worker saw him and noted that he was using a cane and was worn out from walking to the clinic. He was given an application for a bus/transportation pass (see also April 2006 VA psychology record). However, at other times it was noted he was "ambulatory with steady gait (see August 2006 VA nursing record). 

Upon VA examination in January 2010, the Veteran stated that his back was worse and that when he had a flare up it took a long time for it to resolve. He had also stopped working and performing yard work due to his back symptoms.  There were no incapacitating episodes of back pain requiring bedrest prescribed by a physician in the past year and no side effects to medications. Flare ups occurred once a week and changed with weather. During flare ups, the Veteran stopped activity and stays in bed. He had stiffness, fatigue, and decreased motion. He had muscle spasms at times. There was no weakness, numbness, paresthesias, or leg/foot weakness, and no bladder or bowel complaints. He no longer used a cane and walked unaided for a half-mile with some unsteadiness but no falls. 

He noted difficulty in transferring and often needed his daughter's help dressing. But he was able to eat, groom, and toilet independently. He stopped driving due to pain medications, but stopped taking them and was going to apply for a driver's license again. Range of motion, to include when pain started, was as follows: 

Forward flexion
0-50/90 Degrees
Extension
0-5/30 Degrees
Right lateral flexion
0-15/30 Degrees
Left lateral flexion
0-15/30 Degrees
Right lateral rotation
0-15/30 Degrees
Left lateral rotation
0-15/30 Degrees

Ranges of motion measurements were repeated three times and there was no additional limitation of motion or fatigue, weakness, or lack of endurance, but he did have some pain. He had some tenderness but no muscle spasms. He had no ankylosis. No sensory deficits were noted. The motor examination was normal. As noted above, he had pain after repetition. A January 2010 diagnostic test showed increased retrolisthesis at the Ll-L2 level with moderate disc height loss and likely a vacuum disc. There was stable moderate disc height loss at the L5-S1 level with vacuum disc with mild to moderate facet hypertrophy consistent with degenerative changes. 

In April 2011, a VA record showed reports of low back pain.  The Veteran was given a cane for assistance.  However, other records note he was quite active. Several records from 2010 (April and May VA pharmacy records) showed he walked everywhere because he did not have a vehicle. (See also, for example, a March 2013 VA orthopedic record noting the Veteran's shoulder injury from trimming tree branches). 

In June 2014, a VA examination report showed complaints of constant low back pain.  However, the Veteran could take care of himself and perform activities of daily living independently. He denied radiation of pain into his legs. When he sat around for a long period of time his right leg felt numb but when he moved it around the problem resolved. 

The Veteran presently denied trouble with urination but noted that he had trouble walking. Flare ups were brought about by activity. He was not using a cane currently; it was stolen. Flare ups were reported and he stated they lasted one to two days. Range of motion, along with where pain started, was reported as follows:

Forward flexion
0-30/90 Degrees
Extension
0-5/30 Degrees
Right lateral flexion
0-10/30 Degrees
Left lateral flexion
0-10/30 Degrees
Right lateral rotation
0-20/30 Degrees
Left lateral rotation
0-10/30 Degrees

The Veteran could not perform extension fully because he felt a loss of balance and feared falling. The Veteran did not have additional limitation in range of motion following repetitive use testing. He did have pain on movement and instability along with tenderness. 

Muscle strength testing showed a slight abnormality, as did reflexes. A sensory examination was normal. The examiner initially reported he had mild numbness (see determination regarding radiculopathy below), but no other signs or symptoms. He did not have ankylosis. 

The Veteran had an antalgic gait but his dizziness was not related to his back disability. 

There was mention of nocturia in early VA notes in 2004, but none recently and the Veteran currently denied problems with urination; as a result his past history of nocturia was deemed not to be related to the service-connected spine disability. There was no evidence to suggest bowel or bladder dysfunction related to the lumbar spine disability. 

The examiner did not find a definitive diagnosis of lower extremity radiculopathy today; there was some weakness and the etiology was not known. However, it was not consistent with radiculopathy as the Veteran would need obvious and severe nerve damage to cause weakness. In contrast, there was intact sensation and deep tendon reflexes. Further medical records and diagnostic tests did not support this diagnosis. 

Regarding flare ups, the examiner opined that during acute pain flare and/or repetitive use, the musculoskeletal system most likely would significantly limit musculoskeletal functionality and/or cause weakness, fatigability or inhibit coordination. While additional limitations were described by the Veteran, the examiner was unable to substantiate claimed additional limitations during "flare-up" since the Veteran was not experiencing an acute flare at time of the examination.

Given the above evidence, the Board does not find that an initial increased rating for the spine disability is warranted for either period on appeal.

While the December 2005 VA examination report stated that the Veteran spent three days a week in bed, there is no evidence that this was bed rest prescribed by a physician, as required by 38 C.F.R. § 4.71a, Formula for Rating IVDS, Note (1). There is no evidence of any bed rest ever being prescribed by a physician throughout the record. No increase would be warranted under this provision. 

Further, there is no increase found under the General Rating Formula either. For the earlier period, the 2004 examination report does not show forward flexion of 30 degrees or less and there was no ankylosis. 38 C.F.R. § 4.71a, DC 5235-42 (2014). After September 6, 2005, there was no showing of ankylosis of the spine. Id. 

Also, no separate ratings may be granted for radiculopathy, given the neurological findings, and given that related problems were not found. Id. The 2014 examiner explained that the symptoms and findings shown did not correspond to radiculopathy nor were they compatible with a problem related to the bowel or bladder. The Board is satisfied based on the report that these issues were investigated and thoroughly explained by the examiner as not being related to the lumbar spine disability. It makes sense that if the Veteran had bladder impairment related to the spine he would have still had it at the 2014 examination.

Regarding functional impact, when considering any functional loss due to pain or flare-ups under 38 C.F.R. §§ 4.40 and 4.45, the Board finds the VA examination reports take into account the functional loss to the extent possible, by measuring range of motion after repetition, reporting the Veteran's competent complaints, and by noting limitations in his ability to do physical work and. See DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. at 37. As a result, no further increase is warranted based on these findings. While the flare ups were not specifically quantified into degrees in the earlier examination reports, the Board finds the 2014 opinion is applicable to them. Also, in the 2004 report, the examiner did state that the Veteran did not have any additional limitation by fatigue, weakness, or lack of endurance with the exam, but did have pain on motion as noted; such pain did not result forward flexion of the lumbar spine of 30 degrees or less. As a result, the Board concludes a 40 percent rating for the entire time period on appeal is not warranted under the General Formula. 

As explained further below, the issue of entitlement to a TDIU is being bifurcated as the Veteran is service-connected for other disabilities. 

For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded. 38 C.F.R. § 3.321(b)(1) (2014). In Thun v. Peake, 22 Vet. App. 111 (2011), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

Here, the Board also finds that the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology; his complaints of back symptoms and related are already included in the currently assigned rating. The assigned schedular evaluation is adequate. Thun, 22 Vet. App. at 115. As noted above, the Veteran's lumbar spine disability is manifested by signs and symptoms such as pain and lack of range of motion, which impairs his ability to stand and walk for a prolonged period as well as participate in some physical activities. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule. See 38 C.F.R. §§ 4.40, 4.71a, General Formula, DCs 5235-5242. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Here, however, when applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there can be no additional service-connected disabilities that are not attributed to a specific service-connected condition. This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. As stated, all symptoms are accounted for in the schedule. Extraschedular consideration is not warranted.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease. Such diseases are listed in 38 C.F.R. § 3.309(a) and while headaches are not listed, arthritis is listed. This avenue of entitlement will be considered for the cervical spine claim as a result. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2014). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a), (b); see Allen v. Brown, 7 Vet. App. 439 (1995). 

Service connection for an injury or disease incurred or aggravated during a period of ADT may be warranted. 38 U.S.C.A. § 101(24)(B) (West 2002); 38 C.F.R. § 3.6(a) (2014). Service connection for only injury incurred or aggravated during a period of IDT is warranted (injuries include acute myocardial infarction, cardiac arrest, or cerebrosvascular accident). 38 U.S.C.A. § 101(24)(C) (West 2014); 38 C.F.R. § 3.6(a) (2014).

For the most part, in order to qualify for VA benefits, a claimant must be a veteran. See Dingess, 19 Vet. App. at 484 (status as a "veteran" is one of the five elements of a claim for service-connection benefits). In order to establish his or her entitlement to VA disability compensation benefits, he or she must first establish "veteran" status. There are three ways to do establish "veteran status": (1) serve on active duty; (2) serve on a period of ADT and incur or aggravate an injury or disease during that period of ADT; or (3) serve on a period of IDT and incur or aggravate an injury during that period of IDT. Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). In other words, service on active duty alone is sufficient to meet the statutory definition of veteran, however, service on ADT (or IDT), without more, will not suffice to give one "veteran" status. Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010). 

Here, the appellant achieved veteran status through the June 1992 period of IDT when he injured his now service-connected lumbar spine. 

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran and probative value of the evidence of record in its whole. See Washington v. Nicholson, 19 Vet. App. 362 (2005), 38 C.F.R. § 3.159(a)(2) (2014) (Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. at 511.

Cervical Spine

Due to the fact that complete service treatment records are not available, the Board has taken extra care in this case to ensure as much development as possible as directed by Daye, 20 Vet. App. at 515. However, due to some testimonial inconsistencies, intervening injuries and a negative nexus opinion, service connection is found not to be warranted here. 

Service records, aside from a few personnel records, consist mainly of a June 1992 statement of medical duty and status form showing that the Veteran suffered a contusion to buttocks after slipping on wet steps while on ADT. In describing the incident in his own words, he only stated that he hurt his lower back. 

Prior to the filing of the claim, in August 2002, a record from Dr. L.V. shows that  the Veteran strained his back picking up his grandchild. In July 2003, a SSA application showed the Veteran did not intend to file for worker's compensation or public disability benefits. In March 2004, the Veteran again visited Dr. L.V. reporting that the side of his neck hurt and he had a stiff left arm; he explained that a tractor fell on him in early 2003.

In March 2004, the Veteran filed a claim of service connection for the back and for headaches, but not the neck or cervical spine. In April 2004, he told Dr. L.V. that in November 2002, he sustained an injury to his left shoulder while pulling sheets. He had "some difficulty in 1994" and got over that. He also had a car accident at age 17. At the July 2004 spine VA examination, he stated he slipped on wet stairs at summer training camp but did not report a neck or cervical spine injury. It was not until September 2004 that the Veteran filed a claim stating that his neck disability was related to his lumbar spine disability. 

However, at the April 2008 Board hearing, the Veteran claimed to have suffered a neck injury at the same time as his back and headaches resulted from that injury in 1976 (Transcript, p 8.) His neck wasn't as bad, so it wasn't considered a problem (Transcript, p 9). He was given a collar to wear in 1976 (Transcript, p 10). 

In October 2004, a VA history and physical examination record mentioned low back pain and neck from a fall while in the ARNG in 1992. He then stated that he had increasing problems with neck pain and inability to move his neck and also occasional numbness in his left arm noticed while sleeping. It was noted his right hand was damaged in a motor vehicle accident (MVA) in 1989. His neck was noted to have severely limited range of motion and the assessment was cervical spondylosis. 

In October 2004, a VA orthopedic consultation noted the Veteran "had a history of chronic neck pain starting in 1985 when he fell down the stairs and banged his head." X-rays noted minimal degenerative disc disease or DDD. The assessment was chronic neck pain with limitation of function out of proportion plan X-ray findings. An MRI of the cervical spine from November 2004 confirmed DDD findings. A December 2004 EMG/NCV showed cervical radiculopathy, mild to moderate degree as well as left carpal tunnel syndrome to a mild degree and no evidence of left ulnar neuropathy. 

In reporting his medical history at other times, in August 2005, the Veteran told a VA social worker that he was in an MVA in 1978. In October 2005, a VA psychological intake record noted a medical history of arthritis of the spine. He was asked about accidents and injuries, and stated he was in a car wreck at age 17, his wife assaulted him a few months prior, and 20 years ago he had appendix complications.

In December 2005, the Veteran told a VA examiner that he had two falls in service; one in the 1970s and one in 1993. Decreased range of motion of the spine was noted. A MRI showed a disc extrusion. EMG/NCV consultation results showed cervical radiculopathy. The assessment was degenerative joint disease and DDD with EMG findings of radiculopathy. 

Since no etiology opinion was given, the Veteran was provided a new VA examination in June 2014. The examiner noted that the 1992 service treatment record was silent as to a complaints of neck pain or neck injury at the time. The first mention of a neck problem was in 2004, about when VA records began. The examiner saw that a tractor fell on the Veteran and injured his left shoulder in about 2002 and that his right hand was damaged in a MVA in 1989. 

At the examination, the Veteran stated that he injured his neck in 1992. He was aware that the 1992 service treatment record did not mention his cervical spine. He went to a private doctor after ADT and was diagnosed with a "jammed neck." At the time of the fall, he stated that he had a stiff neck that worsened in the 1992 fall. 

The examiner found it was less likely than not that the cervical spine disability was proximately due to or the result of the Veteran's service connected lumbar spine disability. There was no medical evidence to support that the lumbar spine caused the neck disability. It is not medically feasible for arthritis to "move" up the spine. The examiner noted that the Veteran also claimed the neck disability was due to his fall on ADT. Regarding direct service connection, the examiner found that there was not sufficient evidence to support that the neck condition started after the fall in 1992. He did not report the neck injury at the time and there were no private records to corroborate his statement. It was not until 2004 that a neck condition was diagnosed and it seemed contradictory that the Veteran also claimed the neck disability was due to his back. 

While the Veteran is competent to report a neck injury, related information, and resulting pain or symptoms that he has experienced under 38 C.F.R. § 3.159(a)(2), the Board does not find he is a reliable historian of his medical history. The Board does not find the Veteran has been consistent in reporting a neck disability. As noted, the 1992 service treatment record did not show he complained of neck symptoms or that a cervical diagnosis was found or investigated. He did not initially file a claim for a neck disability until after the lumbar spine disability was granted. It wasn't until the December 2005 VA examination that he reported an injury in 1976 (See also the April 2008 Board hearing). Then at the 2014 examination, he stated only that he injured his neck in 1992. 

Also, the Veteran failed to report intercurrent injuries noted elsewhere, including straining his back picking up his grandchild in August 2002, a tractor falling on him in early 2003 (see Dr. L.V. records), and chronic neck pain from a 1985 fall down the stairs (see October 2004 VA orthopedic record). As a result, the Board assigns his statements regarding when a neck problems started little weight. Caluza, 7 Vet. App. at 511.

The Board assigns the 2014 VA opinion great weight because the examiner reviewed the evidence, interviewed the Veteran, noted some inconsistencies, performed a full examination and provided an opinion that was on point and explanatory. The Board finds the VA opinion takes into account all pertinent aspects of this case. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

While the evidence shows a present disability and a potential injury in service, the Board does not find a nexus based on all of the evidence. Shedden, 381 F.3d at 1167. In coming to this conclusion, the Board has considered consistency of the Veteran's statements, the documentary evidence and the 2014 VA opinion. A preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).

Headaches 

Here, the Board does not find that the Veteran has a current headache disability and therefore service connection cannot be granted. 

The Veteran contended in his March 2004 claim that he suffered a headache disability and stated: "see military medical records." He stated he had a separation examination in October 1992. As noted above, all service treatment records are unavailable, but a 1992 record did show the Veteran fell and suffered a contusion to buttocks after slipping on wet steps while on ADT. In describing the incident in his own words, he only stated he hurt his lower back (this incident was again described by the Veteran at a VA spine examination in July 2004). 

In August 2004, the Veteran asserted that the 1992 record showed that he was injured in service. In September, he stated that headaches were secondary to his service-connected lumbar spine disability. In February 2008, the Veteran stated that he fell off of a five ton truck during service which caused a head injury. It was manifesting as a headache. At the April 2008 Board hearing, the Veteran suffered a neck injury at the same time as his back and headaches resulted from that injury in 1976 (Transcript, p 8). He also stated headaches were related to a neck disability (Transcript, p 10). The Veteran admitted he was not really treated seriously for this problem (Transcript, p 11). 

In January 2005, a VA neurology record showed the Veteran stated that in 1992 he slipped going down steps and landed on the middle part of his back and the back of his head. Since then he had neck stiffness. It was also noted that he had a past MVA where he lost consciousness for 20 minutes. The assessment noted significant degenerative cervical spine disease and no current evidence of spinal cord dysfunction. 

The Veteran reported a post-service head injury to a VA social worker in April 2006; apparently he was hit in back of head and rendered unconscious. The social worker noted that this was a long, involved story which did not make sense to her. 

Several other treatment records show the Veteran denied or failed to report headaches. An April 2006 to August 2006 VA discharge from the VA domiciliary both failed to show any headache diagnoses, although a detailed report of all other medical conditions was included. The Veteran denied headaches in: April 2006 VA history and physical examination record; an April and May 2010 VA pharmacy records and a May 2014 VA record. In May 2012, the Veteran denied ever experiencing a head injury or a loss of consciousness. He described his present health as good. 

In June 2014, a VA opinion was sought. The examiner saw that there was no mention or diagnosis of a headache condition in the file or VA records. At the examination, the Veteran denied having a headache condition, but explained he had pain in the back of his head related to a cervical spine condition. There was no diagnosis of a headache disability. He reported having a pain in the back of his head when he holds his head up; this has lasted the past six months. This pressure feeling is at the base of his skull and top of his cervical spine. The examiner found no separate headache disability; the reported pain in the back of the head/neck that was due to his cervical spine disability and this was not considered a separate diagnosis. 

The Board finds that the Veteran is competent to report headaches, including when they started, under 38 C.F.R. § 3.159(a)(2), but he has been inconsistent in his description of this disability and in reporting it. It is possible that it was not until the 2014 VA examination that he was able to fully articulate what he meant by filing a claim of service connection for headaches, although he seemed to be able to report a head injury in service at the 2008 Board hearing. The Board finds the Veteran is inconsistent in later denying ever having a head injury in May 2012 (especially because he stated he did have one in an event unrelated to service in 2006). Accordingly, the Veteran's statements are assigned less weight in the record. Caluza, 7 Vet. App. at 511.

The Board finds the first element of Shedden, 381 F.3d at 1167, that there is a current disability, has not been met. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) is often cited for the proposition that the requirement of current disability for service connection is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim. See also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013). However, the issue in McClain was a psychiatric disability and it involved whether or not that claimant had a personality disorder. 

In contrast to McClain, this case involves a headache disability, which the record shows the Veteran inconsistently reported having throughout the claim. The VA records clearly show opportunities to report this problem, but upon examination in 2014, no currently disability was found and there were no apparent residuals of a self-reported 2006 intervening injury. To the extent the Veteran reported a head problem, the weight of the evidence shows this to be a symptom of his cervical spine and not a separate headache disability as he had previously characterized it at the 2008 Board hearing. 

The Board finds the 2014 VA examination report to be the most probative evidence in the file. No headache disability was found upon examination. The benefit-of-the-doubt doctrine does not apply, and the claim must be denied. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

An initial increased rating of the lumbar spine disability, currently rated as 20 percent disabling prior to September 6, 2005 and at 40 percent thereafter, is denied.

Service connection for a cervical spine disability is denied. 

Service connection for headaches is denied. 



REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that TDIU is an element of all increased rating claims. Rice v. Shinseki, 22 Vet. App. 447 (2009). TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16 (2014). 

In Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011), the Court recognized that bifurcation of a claim is generally within the Secretary's discretion and pointed out that the Rice decision left open the possibility that a TDIU may be adjudicated separately from an increased rating. This is supported further by VA's Office of General Counsel in VA O.G.C. Prec. Op. No. 6-96. Here, as bifurcation will promote judicial economy and fairness to the Veteran, the Board will bifurcate the TDIU aspect of the increased rating claim. 

The file reflects that the Veteran does not meet the schedular rating for TDIU under 38 C.F.R. § 4.16(a) (2014). In Bowling v. Principi, 15 Vet. App. at 10, the Court stated that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) (2014) in the first instance-the RO must submit the claim to the Director of Compensation for extraschedular consideration. 

In making this referral, the Board has considered the June 2014 VA examination report findings, but also notes that in February 2006 a VA physician signed a statement asserting the Veteran was totally disabled. 

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's inferred claim for entitlement to TDIU to the Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b). 

2. If the claim is not fully granted, issue a supplemental statement of the case and return the appeal to the Board. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


